                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SARAH PERTZ,                                        Case No. 19-cv-06330-CRB (TSH)
                                   8                     Plaintiff,
                                                                                             DISCOVERY ORDER
                                   9              v.
                                                                                             Re: Dkt. No. 29
                                  10     HEARTLAND REALTY INVESTORS,
                                         INC., et al.,
                                  11
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Discovery in this case has been referred to the undersigned. The Court’s Discovery

                                  14   Standing Order states that “counsel for each party shall meet and confer in person or, if counsel

                                  15   are located outside the Bay Area, by telephone, to attempt to resolve their dispute informally. A

                                  16   mere exchange of letters, e-mails, telephone calls or facsimile transmissions does not satisfy the

                                  17   meet and confer requirement.” Here, counsel are from the Bay Area, so the in-person meet and

                                  18   confer requirement applies. Accordingly, the Court orders the parties to meet and confer in

                                  19   person. If they are unable to resolve their dispute, they must file a joint discovery letter brief

                                  20   within 14 days.

                                  21

                                  22          IT IS SO ORDERED.

                                  23

                                  24   Dated: March 9, 2020

                                  25
                                                                                                      THOMAS S. HIXSON
                                  26                                                                  United States Magistrate Judge
                                  27

                                  28
